          Case 3:21-cv-00071-DB Document 49 Filed 07/29/21 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 EL PASO DIVISION

 BRANDON CALLIER,                               §
     Plaintiff,                                 §
                                                §
 v.                                             §
                                                §
 NATIONAL UNITED GROUP, LLC, a                  §
 Texas Limited Liability Company,               §
 CENTEN CORPORATION, d/b/a AM                   §
 BETTER, a Delaware Corporation,                §
 MULBERRY MANAGEMENT                            §   S
 CORPORATION, d/b/a. OSCAR                      §
 MANAGEMET CORPORATION, a                       §   CIVIL ACTION NO. 3:21-cv-00071-DB
 Delaware Corporation, CR INSURANCE             §
 GROUP, LLC, a Florida Limited Liability        §
 Company, HEALTH ONE CORP, a                    §
 Florida Corporation, SUSAN                     §
 CARRASCO, ALEXA ASSURANCE                      §
 CORP, a Florida Corporation, ABIGAIL           §
 VELEZ, RICARDO MOREIRA, MARIA                  §
 ALLEN CARDONA, ALLEN                           §
 INSURANCE SERVICES, INC, a Florida             §
 Corporation, CARLOS RODRIQUEZ,                 §
 LPV SERVICES, INC., LIZA POLANCO               §
 and JOHN DOES 1-4,                             §
                                                §
         Defendants and Counter-Plaintiff       §
                                                §


      UNOPPOSED MOTION OF DEFENDANTS HEALTH ONE CORPORATION AND
       SUSAN CARRASCO TO EXTEND DEADLINE TO ANSWER OR OTHERWISE
             RESPOND TO PLAINTIFF’S FIRST AMENDED COMPLAINT


        COME NOW Health One Corporation (“Health One”) and Susan Carrasco (“Carrasco”)

and, pursuant to FED. R. CIV. P. 6(b), file this Unopposed Motion to Extend Deadline to Answer

or Otherwise Respond to Plaintiff’s First Amended Complaint and would respectfully show the

Court the following:
            Case 3:21-cv-00071-DB Document 49 Filed 07/29/21 Page 2 of 4




       1.      Plaintiff filed his First Amended Complaint (“Complaint”) and added Health One,

Carrasco, and several other parties as defendants. A copy of the Complaint and Summons to both

Health One and Carrasco were left at Health One’s offices but neither Health One nor Carrasco

were served in accordance with the FED. R. CIV. P. 4(e and h).

       2.      On July 29, 2021, Counsel for Health One and Carrasco conferred with Plaintiff

and an agreement was made whereby: 1) Counsel agreed to accept service of the Summons and

Complaint via email or certified mail on behalf of Health One and Carrasco; and 2) in consideration

for Counsel accepting service, Plaintiff agreed to extend the deadline for Health One and Carrasco

to answer or otherwise respond to the Complaint to sixty (60) days after such service. In the

absence of this agreement, Plaintiff would have to incur additional expense and potential delay in

obtaining service of process in compliance with FED. R. CIV. P. 4(e and h).

       3.      Pursuant to the parties’ agreement, Plaintiff emailed the Summons and Compliant

to Counsel on July 29, 2021. Pursuant to FED. R. CIV. P. 12(a), Health One and Carrasco’s deadline

to respond to the Complaint would be August 19, 2021.

       4.      Counsel and his clients are investigating the facts and circumstances that form the

basis of the Plaintiff’s claims and the potential defenses available to Health One and Carrasco.

       5.      The parties have reached an agreement to extend the deadline for Health One and

Carrasco to file their responsive pleading to sixty (60) days after service of the Complaint, or

September 27, 2021.

       6.      Plaintiff is unopposed to this request.

       7.      This motion is not sought for the purposes of delay, but so that justice may be done.




                                                 2
          Case 3:21-cv-00071-DB Document 49 Filed 07/29/21 Page 3 of 4




       WHEREFORE, Defendants Health One and Carrasco respectfully request that this Court

grant their motion and extend the deadline for them to answer or otherwise respond to Plaintiff’s

First Amended Complaint to September 27, 2021.



Dated: July 29, 2021

                                             Respectfully submitted,

                                             ROGER G. JAIN & ASSOCIATES, P.C.



                                             Coleman R. Tucker
                                             TBN: 00786442
                                             9301 Southwest Freeway, Suite 250
                                             Houston, Texas 77074
                                             Tel.: (713) 981-0600
                                             Fax: (888) 200-6848
                                             info@rogergjain.com
                                             coleman@rogergjain.com

                                             ATTORNEY FOR DEFENDANT

                             CERTIFICATE OF CONFERENCE

       I certify that I conferred with Brandon Callier, Pro Se Plaintiff, via telephone on July 29,
2021 and he is unopposed to the relief requested in this Motion.




                                             Coleman Tucker




                                                3
          Case 3:21-cv-00071-DB Document 49 Filed 07/29/21 Page 4 of 4




                                 CERTIFICATE OF SERVICE

        I certify that the foregoing document was electronically submitted to the clerk of the court
for the U.S. District Court, Western District of Texas, using the electronic case filing system of
the Court. I certify that I have served all pro se parties and all counsel of record electronically or
by other manner authorized by Rule 5 of the Federal Rules of Civil Procedure on July 29, 2021.




                                               Coleman Tucker




                                                  4
